Case 1:20-cv-01710-BAH Document 17-4 Filed 07/01/20 Page 1 of 3




Exhibit C
         Case 1:20-cv-01710-BAH Document 17-4 Filed 07/01/20 Page 2 of 3




                                GRANT AGREEMENT
                                   BETWEEN THE
                        U.S. AGENCY FOR GLOBAL MEDIA AND
                              OPEN TECHNOLOGY FUND

                                  FAIN: OT01-20-GO-00001


GRANT FUNDS TABLE

                  FY 2020         Previous                                        Currency
                                                 Current       New Award
                 PROGRAM           Award                                          gain/(loss)
                                                 Award           Total
                   PLAN            Total                                       (Informational)
      Open
    Technology   $19,825,000     $8,777,872     $1,619,926     $10,397,798      Non-Reported
      Fund 1
     Internet
                      N/A         $600,000          $0          $600,000 2      Non-Reported
     Freedom
     TOTAL
                 $19,825,000     $9,377,872     $1,619,926     $10,997,798      Non-Reported
    FUNDING

This Agreement constitutes Amendment number two (002) (the “Amendment”) to the Fiscal Year
(“FY”) 2020 Grant Agreement between the U.S. AGENCY FOR GLOBAL MEDIA (“USAGM”)
and OPEN TECHNOLOGY FUND (“Non-Federal Entity”) signed in January 2020 (the “Grant
Agreement”). USAGM hereby grants an additional amount of $1,619,926 of no-year funds to
OPEN TECHNOLOGY FUND, up to $1,138,441 shall be used to support Internet freedom
projects. The remainder shall be used to fund OTF salaries and operations.

With the additional amounts granted under this agreement, the total amount USAGM has granted
to the NFE for FY 2020 is $10,997,798 of which, $600,000 of the no-year funds are provided by
the Consolidated Appropriations Act of 2019 (Div. F, P.L. 116-6); and, $10,397,798 (up to
$9,231,225 shall be used to support Internet freedom projects. The remainder shall be used to fund
OTF salaries and operations.) of the no-year funds are provided by the Further Consolidated
Appropriations Act, 2020, P.L. 116-94.


Except as otherwise expressly provided herein, the other provisions of the FY 2020 Grant
Agreement shall remain in full force and effect.




1FY 2020 Internet Freedom Spend Plan Submission to Congress dated April 3, 2020 was
approved April 23, 2020.
2$600,000 of the no-year funds were provided by the Consolidated Appropriations Act of 2019
(Div. F, P.L. 116-6).
                                   FY 20 GRANT AGREEMENT | Amendment Number 001 – FAIN: OT01-20-GO-00001
        Case 1:20-cv-01710-BAH Document 17-4 Filed 07/01/20 Page 3 of 3




OPEN TECHNOLOGY FUND                              U.S. AGENCY FOR GLOBAL MEDIA




BY                                                BY
Heidi Pilloud                                     Michael Pack
Treasurer and Chief Financial Officer             Chief Executive Officer



DATE                                              DATE




                                  FY 20 GRANT AGREEMENT | Amendment Number 001 – FAIN: OT01-20-GO-00001
